Exhibit 10.1
VOTING AGREEMENT
          THIS VOTING AGREEMENT (this “Agreement") is made and entered into as
of June 26, 2011 by and between S1 Corporation, a Delaware corporation
(“Parent"), and the undersigned shareholder (“Shareholder") of Fundtech Ltd., a
company organized under the laws of Israel (the “Company").
RECITALS
          A. The Company, Merger Sub (as defined below) and Parent intend to
enter into an Agreement and Plan of Merger and Reorganization of even date
herewith (the “Merger Agreement"), which provides for the merger (the “Merger")
of Finland Holdings (2011) Ltd., a company organized under the laws of Israel
and a wholly owned subsidiary of Parent (“Merger Sub"), with and into the
Company, on the terms and subject to the conditions set forth therein, pursuant
to which each issued and outstanding ordinary share, NIS 0.01 par value, of the
Company (the “Ordinary Shares") shall automatically be converted into and
represent the right to receive the merger consideration as set forth in the
Merger Agreement, on the terms and subject to the conditions set forth therein;
          B. Shareholder is the beneficial owner (for this and other terms of
correlative meaning used throughout this Agreement, as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act")) of
such number of Shares (as defined below) as is indicated on the signature page
of this Agreement;
          C. Shareholder believes that it is in his, her or its best interest,
as a shareholder in the Company, that the Merger be consummated;
          D. As a condition to its willingness to enter into the Merger
Agreement, Parent has required that Shareholder undertake in advance to vote its
shares in favor of the Merger; and
          E. For these reasons, and in consideration of the execution of the
Merger Agreement by Parent, Shareholder, solely in his, her or its capacity as a
shareholder of the Company, agrees and undertakes to vote the Shares (as defined
below) in favor of the Merger and the approval of the Merger Agreement on the
terms and subject to the conditions set forth in this Agreement.
          NOW, THEREFORE, intending to be legally bound, the parties hereto
agree as follows:
          1. Certain Definitions. Capitalized terms not defined herein shall
have the meanings ascribed to them in the Merger Agreement. For purposes of this
Agreement:
          (a) “Expiration Date” shall mean the first to occur of (i) the
termination of the Merger Agreement pursuant to Article VIII thereof, (ii) the
occurrence of a Company Change of Recommendation pursuant to Section 6.6(e) of
the Merger Agreement, or (iii) such date and time as the Merger shall become
effective in accordance with the terms and provisions of the Merger Agreement.

 



--------------------------------------------------------------------------------



 



          (b) “Person” shall mean any (i) individual, (ii) corporation, limited
liability company, partnership or other entity, or (iii) governmental authority.
          (c) “Shares” shall mean: (i) all equity securities of the Company
(including Ordinary Shares and all options, warrants, restricted stock and other
rights to acquire Ordinary Shares) owned by Shareholder as of the date of this
Agreement; and (ii) all additional equity securities of the Company (including
all additional Ordinary Shares and all additional options, warrants, restricted
stock and other rights to acquire Ordinary Shares) of which Shareholder acquires
ownership during the period from the date of this Agreement through the
Expiration Date; provided, however, that, when used with respect to the voting,
consenting or taking action by or in the name of Shareholder or any other Person
hereunder with respect to Shares, the term “Shares” shall only include the
securities covered by clause (i) or (ii) that are entitled to be voted, or for
which Shareholder or such other Person is entitled to consent or act, with
respect thereto (which shall not include Shares that are subject to issuance
upon the exercise of options, warrants and such other rights to acquire Ordinary
Shares), and nothing herein shall require (and Shareholder undertakes no
obligation and makes no representation or warranty related to) the conversion,
exercise or exchange of any security for which Shareholder has beneficial
ownership into securities entitled to be voted, or for which Shareholder or such
other Person is entitled to consent or act, with respect thereto.
          (d) “Transfer". A Person shall be deemed to have effected a “Transfer”
of a security if such Person directly or indirectly: (i) sells, pledges,
encumbers, grants an option with respect to, transfers or disposes of such
security or any interest in such security; or (ii) enters into an agreement or
commitment providing for the sale of, pledge of, encumbrance of, grant of an
option with respect to, transfer of or disposition of such security or any
interest in such security, in each case, other than a pledge, encumbrance or
option that will not affect the obligations of Shareholder under this Agreement.
          2. Restrictions on Shares.
          (a) Shareholder shall not, directly or indirectly, during the period
from the date of this Agreement through the Expiration Date, cause or permit any
Transfer of any of the Shares to be effected, except for any Transfer (i) to any
other Person if (A) such Person, prior to or concurrently with such Transfer,
shall have executed a voting undertaking on the same terms and conditions of
this Agreement to which Parent is a beneficiary with respect to such Shares, and
(B) Shareholder shall continue to be jointly and severally liable to any breach
of such voting undertaking by such other Person; or (ii) to an Affiliate of the
Shareholder, if (A) upon such Transfer the Shareholder shall continue to be a
beneficial owner of such Shares; and (B) Shareholder shall continue to have the
right to control the vote of the Shares in accordance with this Agreement.
          (b) Shareholder shall not, directly or indirectly, during the period
from the date of this Agreement through the Expiration Date, deposit (or permit
the deposit of) any Shares in a voting trust or grant any proxy or enter into
any voting agreement or similar agreement in contravention of the obligations of
Shareholder under this Agreement with respect to any of the Shares.

2



--------------------------------------------------------------------------------



 



          (c) Shareholder shall not take any action that would (i) make any
representation or warranty contained in this Agreement to be untrue or
incorrect; or (ii) have the effect of impairing the ability of Shareholder to
perform its obligations under this Agreement or preventing or delaying the
consummation of any of the transactions contemplated hereby.
          3. Agreement to Vote Shares. At every meeting of the shareholders of
the Company called, and at every postponement or adjournment thereof, and on
every action or approval by written resolution or consent of the shareholders of
the Company, or in any other circumstance in which the vote, consent or other
approval of the shareholders of the Company is sought, until the Expiration Date
Shareholder (solely in its, his or her capacity as such) shall vote, or cause
the Shares to be voted: (i) in favor of the approval of the Merger Agreement and
the Merger and all the transactions contemplated by the Merger Agreement; and
(ii) against any Company Acquisition Proposal (other than the Merger Agreement
or the transactions contemplated thereby, including the Merger). Except as
contemplated by this Agreement, Shareholder has not (a) entered into, and shall
not enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to the Shares that would prohibit,
undermine, limit or otherwise adversely affect its compliance with its
obligations pursuant to this Agreement, or (b) granted, and shall not grant at
any time while this Agreement remains in effect, a proxy or power of attorney
with respect to the Shares, in either case, which is inconsistent with its
obligations pursuant to this Agreement.
          4. Non-Solicitation; No Effect on Fiduciary Relationship; No Other
Relationship.
          (a) Between the date of this Agreement and the Expiration Date,
Shareholder shall not take any action that would constitute a violation of the
provisions of Sections 6.6(a) and (c) of the Merger Agreement if taken by the
Company, in each case with the limitations and exceptions of such provisions
contemplated by Section 6.6 of the Merger Agreement that are applicable to the
Company or its board of directors (including the right to participate in
discussions or negotiations on the circumstances set forth therein) being
similarly applicable to Shareholder. Notwithstanding anything to the contrary
set forth herein, neither Shareholder nor any of its representatives shall have
any liability pursuant to this Section 4(a) from and after the first to occur of
(x) the Effective Time and (y) the date on which the Company has paid the
Company Termination Fee; provided, however, that this sentence shall not limit
the liability of Shareholder for any willful breach of this Section 4(a) by
Shareholder. For purposes of this Section 4(a), “willful breach” shall mean an
act or failure to act of such person with the actual knowledge that the taking
of such act or the failure to take such act would constitute a material breach
of this Section 4(a).
          (b) Nothing in this Agreement shall restrict or limit the ability of
any Person who is an officeholder or director of the Company (including, as
applicable, any officeholder or director of the Company who is an Affiliate of
Shareholder) to take any action solely in his or her capacity as an officeholder
or director of the Company to the extent expressly permitted by the Merger
Agreement and none of such actions in such capacity shall be deemed to
constitute a breach of this Agreement. Nothing contained in this Agreement shall
be deemed to vest in Parent or any other Person any direct or indirect ownership
or incidence of ownership of or with respect to any Shares. All rights,
ownership and economic benefits of and relating to the Shares shall remain
vested in and belong to Shareholder, and neither Parent nor any other Person
shall have any authority to exercise any power or authority to direct
Shareholder in the voting of any of the Shares, except as otherwise specifically
provided herein, or in the performance of Shareholder’s duties or
responsibilities as a shareholder of the Company.

3



--------------------------------------------------------------------------------



 



          5. Representations and Warranties of Shareholder. Shareholder hereby
represents, warrants and covenants to Parent as follows: (i) Shareholder is the
beneficial owner of the Shares indicated on the signature page of this
Agreement, which are free and clear of any liens, adverse claims, charges or
other encumbrances (except as such encumbrances arising under securities laws or
for such liens, adverse claims, charges or other encumbrances as would not
prohibit Shareholder’s compliance with its obligations pursuant to this
Agreement). To Shareholder’s knowledge, Shareholder does not beneficially own
any securities of the Company other than the Shares indicated on the signature
page of this Agreement. Shareholder has full power and authority to make, enter
into and carry out the terms and conditions under this Agreement. The execution
and delivery of this Agreement by Shareholder do not, and Shareholder’s
performance of its obligations under this Agreement will not: (a) conflict with
or violate any order, decree or judgment applicable to Shareholder or to the
Shares; or (b) result in any breach of or constitute a default (with notice or
lapse of time, or both) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
encumbrance on, any of the Shares pursuant to any agreement to which Shareholder
is a party or by which Shareholder is bound or affected, except in each case as
would not prohibit Shareholder’s compliance with its obligations pursuant to
this Agreement.
          6. Additional Documents. Shareholder (in his, her or its capacity as
such) and Parent hereby covenant and agree to execute and deliver any additional
documents reasonably necessary to carry out the purpose and the intent of this
Agreement. Without limiting the generality or effect of the foregoing or any
other obligation of Shareholder hereunder, Shareholder hereby authorizes Parent
to deliver a copy of this Agreement to the Company and hereby agrees that the
Company may rely upon such delivery as conclusively evidencing the agreements
and understandings set forth herein.
          7. Legending of Shares. If so requested by Parent, Shareholder agrees
that the Shares shall bear a legend stating that they are subject to this
Agreement. Upon request of the Shareholder at any time following the termination
of this Agreement, Parent shall take all actions required to promptly cause any
such legend to be removed from any certificate for the Shares.
          8. Termination. This Agreement shall terminate and shall have no
further force or effect as of the Expiration Date; provided, however, that the
last sentence of Section 7 shall survive any termination of this Agreement.
          9. Miscellaneous.
          (a) Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
provision had never comprised a part hereof, (iii) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
such provision or its severance therefrom and (iv) in lieu of such provision,
there will be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such provision as may be possible.

4



--------------------------------------------------------------------------------



 



          (b) Binding Effect and Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations of the parties hereto
may be assigned by either of the parties without prior written consent of the
other.
          (c) Amendments and Modification. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.
          (d) Specific Performance; Injunctive Relief. The parties hereto agree
that irreparable damage would occur in the event that any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court having
jurisdiction relating to this Agreement as provided in clause (g) hereof without
the necessity of demonstrating damages or posting a bond, this being in addition
to any other remedy to which they are entitled at law or in equity.
          (e) Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission, by reliable
overnight delivery service (with proof of service) or hand delivery (provided
that any notice received on any non-Business Day or any Business Day after 5:00
p.m. (addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next Business Day unless the notice is required
by this Agreement to be delivered within a number of hours or calendar days),
addressed as follows (or at such other address or facsimile number for a party
as shall be specified by like notice):
          if to Parent, to:

      S1 Corporation 705 Westech Drive, Norcross, Georgia 30092
Attention:
  General Counsel
Facsimile:
  (404) 923-6727    with a copy (which shall not constitute notice) to each of:
  Hogan Lovells US LLP Columbia Square 555 Thirteenth Street, NW Washington, DC
20004
Attention:
  Daniel Keating
Facsimile:
  (404) 923-6460 

5



--------------------------------------------------------------------------------



 



      Zellermayer Pelossof & Co. Advocates The Rubinstein House 20 Lincoln
Street, 12th Floor Tel-Aviv 67134 Israel
Attention:
  Michael Zellermayer
Facsimile:
  +972 (3) 625-5500 

          if to the Shareholder, to:

      the address or facsimile number set forth on the signature page of this
Agreement, with a copy (which shall not constitute notice) to each of:
 
    Kirkland & Ellis LLP 601 Lexington Avenue New York, New York 10022
Attention:
  David Fox
 
  William B. Sorabella
Facsimile:
  (212) 446-6460 
 
    Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York,
New York 10036
Attention:
  Scott Rosenblum
 
  Richard Gilden
Facsimile:
  (212) 715-8411 
 
    Meitar Liquornik Geva & Leshem Brandwein 16 Abba Hillel Street Ramat Gan
52506 Israel
Attention:
  Clifford M. J. Felig
Facsimile:
  +972 (3) 610-3757 

          (f) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of Israel, without reference to rules of conflicts
of law.

6



--------------------------------------------------------------------------------



 



          (g) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH PARTY HERETO
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND IRREVOCABLY AGREES
THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE LITIGATED ONLY IN SUCH COURTS. EACH PARTY HERETO
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF SUCH COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PARTY AT THE ADDRESS SPECIFIED IN THIS AGREEMENT, SUCH SERVICE TO BECOME
EFFECTIVE FIFTEEN (15) CALENDAR DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF EITHER PARTY HERETO TO SERVE ANY SUCH
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
          (h) Entire Agreement. This Agreement contains the entire understanding
of the parties in respect of the subject matter hereof and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.
          (i) Effect of Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever.
          (j) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. This Agreement or any counterpart may be executed and
delivered by facsimile copies or delivered by electronic communications by
portable document format (.pdf), each of which shall be deemed an original.
{Signatures on Next Page}

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered on the day and year first above written.

                      S1 CORPORATION   CLAL INDUSTRIES AND INVESTMENTS LTD.
 
                   
By:
  /s/ Johann Dreyer
 
      By:   /s/ Guy Rosen           /s/ Gonen Bieber
 
   
 
                    Signature of Authorized Signatory   Signature
 
                    Name: Johann Dreyer   Name: Guy Rosen            Gonen
Bieber
 
                    Title: Chief Executive Officer   Title: Senior VP           
VP Finance
 
                                3 Azrieli Center, Triangular Tower 45th Floor
 
                                Tel-Aviv 67023, Israel
 
                                Print Address             +972 (3) 607-5778
 
                                Facsimile No.
 
                                Shares beneficially owned:*            
8,797,398 Ordinary Shares             0 Ordinary Shares issuable upon exercise
of outstanding options             2,000 Shares of Restricted Stock
 
* See attached.





--------------------------------------------------------------------------------



 



ATTACHMENT TO VOTING AGREEMENT
DATED JUNE 26, 2011
WITH S1 CORPORATION
Clal Industries and Investments Ltd. (“CII”) beneficially owns 8,797,398
Ordinary Shares (excluding 2,000 Ordinary Shares held by the American Stock
Transfer & Trust Company, LLC or its affiliates over which CII may not have
voting rights) and 2,000 shares of restricted stock (with respect to which CII
will not have voting rights until the restrictions lapse). For the avoidance of
doubt, CII shall not be required to vote and the term “Shares” shall not include
the 2,000 Ordinary Shares held by the American Stock Transfer & Trust Company,
LLC or the 2,000 shares of restricted stock.
CII further disclaims all beneficial ownership for purposes of this Agreement,
and the term “Shares” shall not include or be deemed to include, any Ordinary
Shares that may be owned beneficially and/or of record by any Affiliate of CII,
including, but not limited to, any Shares owned beneficially or of record by
Clal Insurance Enterprises Holdings Ltd. (“CIEH”), any Shares held for members
of the public through, among others, provident funds, mutual funds, pension
funds, exchange traded funds and insurance policies, which are managed by
subsidiaries of CIEH, Shares which are held by unaffiliated third-party client
accounts managed by subsidiaries of CIEH as portfolio managers, Shares held for
members of the public through mutual funds which are managed by a company
controlled by Epsilon Investment House Ltd.

